Citation Nr: 0613267	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for cancer of the 
pancreas for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1998.  He died in September 2001.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death, 
and entitlement to service connection for cancer of the 
pancreas for accrued benefits purposes.  In February 2005, 
the Board requested an independent medical expert opinion 
(IME) to assist in the adjudication of the appeal.  The 
requested IME was provided in February 2006.  The case is now 
ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  The competent and probative evidence supports the finding 
that cancer of the pancreas, the immediate cause of the 
veteran's death, was present in service, and/or within the 
first post-service year.


CONCLUSIONS OF LAW

A disease or injury which was incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2005).

The criteria for entitlement to service connection for cancer 
of the pancreas for accrued benefits purposes has been 
satisfied.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§  3.159, 3.303, 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She is also seeking 
entitlement to service connection for cancer of the pancreas 
for accrued benefits purposes.  Specifically, she contends 
that service connection should have been granted for the 
veteran's fatal cancer of the pancreas because he had 
complained of back pain in service, which is one of the 
initial manifestations of cancer of the pancreas.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, a factual background, and the 
pertinent law and VA regulations applicable to the issues on 
appeal will be briefly set forth.  Finally, the Board will 
analyze the appellant's claims.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the appellant's case, the RO notified her of the 
requirements for service connection for the cause of the 
veteran's death, and entitlement to service connection for 
cancer of the pancreas for accrued benefits purposes.  The RO 
thereafter obtained the veteran's service medical records, 
and all private and VA treatment records that were identified 
by the appellant.  Moreover, the Board obtained an expert 
independent medical opinion in the development of her claim.  
In view of the fact that this decision is a complete grant of 
benefits sought on appeal, further notification and 
development pursuant to the VCAA is not required.

Factual Background

The veteran served on active duty from December 1972 to 
December 1998.  He died in July 1995.  The veteran's service 
medical records contain no reference to the diagnosis or 
treatment of the veteran for either cancer of the pancreas or 
back pain.  

Post-service private treatment records document the veteran's 
complaints of low back pain after lifting a heavy amount of 
weight during work.  The diagnosis was acute lumbosacral 
strain.  

VA examination in July 2000 shows no complaints of back pain 
or evidence of cancer of the pancreas.  

Post-service United States Air Force hospital records dated 
in May 2001 document weight loss of six months duration, and 
intermittent epigastric pain with radiation to the back that 
had begun in March 2001.  The resulting diagnosis was 
metastatic adenocarcinoma, likely pancreatic vs. other 
gastrointestinal sources.  

In July 2001, the veteran filed a claim of entitlement to 
service connection for pancreatic cancer.  He was referred 
for hospice care in August 2001.  The veteran died prior to 
the adjudication of his claim.

The certificate of death reflects that the veteran died in 
September 2001 as the result of cancer of the pancreas.  It 
was indicated that the approximate onset of the cancer was in 
May 2001.  

In February 2002, Dr. W.D.I. [initials], M.D. the veteran's 
hospice care physician, submitted a statement in support of 
the appellant's claim.  In the statement, Dr. W.D.I. 
indicated that the veteran's pancreatic cancer was first 
noted in May 2001 at a very advanced stage.  It was also 
noted that the veteran had been discharged from military 
service 30 months before.  The doctor opined that "it would 
seem very reasonable . . . that it [pancreatic cancer] was 
probably present near the time of discharge."

In July 2003, Dr. W.D.I. submitted a second statement in 
support of the appellant's claim.  In that statement, it was 
noted that the veteran had been treated in January 2000 for 
back pain that he had prior to discharge from service.  It 
was further noted that pancreatic cancer (stage IV) was 
diagnosed in May 2001, based upon the presence of the 
continuing back pain, and the newly present jaundice.  Dr. 
W.D.I. opined that the veteran had back pain as the initial 
symptoms of pancreatic cancer within one year after his 
discharge from service, and that this form of cancer is very 
difficult to diagnose.  

As indicated above, in February 2005, the Board requested an IME 
medical expert opinion from a gastroenterologist for the purpose 
of answering the following pertinent medical questions:  The 
first question was whether the veteran had back pain in service 
or within the first year after service that was an early 
manifestation of cancer of the pancreas.  The second question was 
whether it is at least as likely as not that the first clinical 
manifestations of the veteran's pancreatic cancer occurred in 
service or within the first year after he completed his active 
service on December 31, 1998.  

In answer to the Board's request, a gastroenterologist who was a 
professor of medicine and the Director of the Division of 
Digestive Diseases at a University Medical Center presented a 
statement in February 2006 that he indicated was based upon a 
review of the veteran's claims file.  The statement offered a 
brief set of facts of the case as well as medical information 
pertaining to the nature of pancreatic cancer.  Within the scope 
of that information, the physician noted that pancreatic cancer 
was a very lethal form of cancer with a 5 year survival rate of 
10 to 15 percent, and that it was usually detected in the 
advanced stages.  

In terms of opinions, the medical expert noted that given the 
overall situation, it is impossible to be precise about the 
timing of origin of the cancer, and it is a judgment call.  In 
response to the first question posed by the Board, the physician 
stated that there was no evidence that back pain was present in 
service or within a year after.  In response to the second 
question, the gastroenterologist stated that it was unlikely that 
the first manifestation of the pancreatic cancer occurred in 
service or within the first post-service year.  Significantly, 
however, the expert gastroenterologist posed a question that had 
not been asked, namely "the issue of time of start of pancreatic 
cancer in this [veteran]."  The physician explained that the 
onset of the disease and the first manifestation are not 
necessarily synonymous and there can be a lag period.  The 
physician went on to opine that "in view of the fact that 
pancreatic cancer is usually diagnosed in later stages and may be 
asymptomatic till it is advanced, and the fact that death 
occurred 33 months after discharge from service, . . . it is more 
likely than not that the cancer was already present when the 
[veteran] was in service and/or within one year thereafter."  

Legal Criteria

Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests malignant 
tumors to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2004).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2004); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at date of death and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement may be 
paid to the living person first listed as follows:  (1) His 
or her spouse, (2) his or her children, (3), his or her 
dependent parents.  38 U.S.C.A. § 5121(a)(2) (West 2002); 38 
C.F.R. § 3.1000(a)(1) (2005).  Accrued benefits may also be 
paid as necessary to reimburse the person who bore the 
expense of the last sickness or burial of the veteran.  
38 U.S.C.A. § 5121(a)(5) (West 1991); 38 C.F.R. § 
3.1000(a)(4) (2005).  Accrued benefits are defined as 
periodic monetary benefits to which and individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d) (4) (2005).  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amended 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  

Analysis

Cause of Death

The surviving spouse contends that service connection should 
have been granted for the veteran's fatal cancer of the 
pancreas because the veteran had complained of back pain in 
service, which is one of the initial manifestations of 
pancreatic cancer.  

The undisputed cause of the veteran's death as shown on his 
Certificate of Death dated in September 2001 was cancer of 
the pancreas.  

The service medical records and post-service records fail to 
document complaints, treatment, or diagnosis of pancreatic 
cancer in service, or within the first post-service year.  

As indicated above, it is the appellant's theory that service 
connection should have been established for the veteran's 
fatal pancreatic cancer based upon an association with back 
pain that she believes that the veteran had in service.  This 
theory and her statements supporting it must first be 
analyzed for their probative value.  In short, the appellant 
has not been shown to be medically qualified to render 
opinions involving diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, however, there are three 
medical opinions from two separate physicians on the subject 
of the relationship between the cause of the veteran's death 
and his period of service.  Two of the opinions, dated in 
February 2002 and July 2003, were offered by the physician 
who provided the veteran with hospice care prior to his death 
in 2001.  The third opinion was an IME obtained from an 
independent gastroenterologist in February 2006 in response 
to a specific request from the Board.  

The veteran's treating physician found that because of the 
delayed onset in the manifestation of pancreatic cancer, it 
would be very reasonable to believe that the veteran's fatal 
pancreatic cancer was present in service or shortly after 
discharge.

In the February 2006 IME opinion, the independent 
gastroenterologist unequivocally found that it is more likely 
than not that the veteran's fatal pancreatic cancer was 
present in service and/or within the first post-service year.  
Significantly, this opinion, which was based upon a review of 
the veteran's claims file, gave a detailed recitation of the 
salient facts, and enumerated detailed medical reasons 
supporting it.  Other than the bare indication in the 
Certificate of Death that attributes the onset of the 
veteran's cancer of the pancreas to a period of time that is 
30 months after service, there is no medical evidence of 
record that contradicts the IME opinion.  

In summary, the competent and probative evidence in this case 
supports the finding that cancer of the pancreas, the 
immediate cause of the veteran's death, was present in 
service, and/or within the first post-service year.  
Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board must find that the 
evidence supports the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
must conclude that a disability of service origin caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Therefore, service connection for the cause of the veteran's 
death is to be awarded to the appellant.  The Board has 
applied the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
in granting this benefit.

Accrued Benefits

As indicated above, prior to his death in September 2001, the 
veteran had filed a claim for entitlement to service 
connection for cancer of the pancreas in July 2001.  As 
outlined in detail above, the Board has found that the 
competent and probative evidence in this case supports the 
finding that cancer of the pancreas, the immediate cause of 
the veteran's death, was present in service, and/or within 
the first post-service year.  Consequently, if the instant 
issue were simply that of entitlement to service connection 
for cancer of the pancreas, the benefit could be granted 
without further inquiry.  The issue of service connection for 
accrued benefits purposes, however, presents additional 
requirements for a successful outcome.  

Specifically, as noted above, "accrued benefits are defined 
as periodic monetary benefits to which and individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years.[emphasis 
added].  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
question therefore becomes whether the evidence in the file 
at the time of the veteran's death would have supported the 
grant of service connection for cancer of the pancreas.  

The Board notes that at the time of the veteran's death in 
September 2001, there was essentially no medical evidence 
that was physically in the claims that pertained to the 
cancer of the pancreas at issue.  The evidence of such cancer 
that was initially associated with the claims file was a copy 
of the Certificate of Death, which was not received until 
after the appellant filed her claim for benefits in January 
2002.  

The Board also notes, however, that medical evidence in the 
form of Department of the Air Force hospital records dated 
between May 2001 and August 2001 has been associated with the 
claims file, and that evidence fully documents the original 
diagnosis and treatment of the veteran for his fatal cancer 
of the pancreas.  In that regard, it is recognized that 
evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d) (4).  Although the Department of the Air Force 
hospital records are not technically VA records, since they 
are Federal medical records, offering the appellant the 
benefit of the doubt, it can be found that they were 
constructively in VA's possession on or before the date of 
the death of the veteran.  38 U.S.C.A. § 5107.  Thus, they 
can be considered in this decision regarding accrued 
benefits. 

This analysis does not stop there.  It is clear that the 
decision regarding service connection for the cause of the 
veteran's death turned emphatically upon the opinions of the 
physicians who considered the evidence of record and 
determined that the veteran's fatal pancreatic cancer 
originated in service.  Those opinions were clearly not of 
record, physically or otherwise, at the time of the veteran's 
death.  However, the medical evidence that these physicians 
used in arriving at their conclusions were.  The foregoing 
opinions supporting service connection for cancer of the 
pancreas merely interpreted the evidence in existence at the 
time of the veteran's death.  

In other words, simply because the evidence that was of 
record at the time of the veteran's death had not been 
interpreted by a medical professional does not mean that it 
did not support the grant of service connection.  As lay 
persons, the Board, and for that matter, the RO, should not 
be left to substitute its own medical knowledge for that of a 
medical professional, even in the case of a claim for accrued 
benefits.  If the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion to support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, offering the 
appellant the benefit of the doubt, the Board finds that the 
evidence in the file at the time of the veteran's death 
supported the grant of service connection for cancer of the 
pancreas.  The criteria for entitlement to service connection 
for cancer of the pancreas for accrued benefits purposes has 
been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 
C.F.R. §§ 3.159, 3.303, 3.1000.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

Entitlement to service connection for cancer of the pancreas 
for accrued benefits purposes is granted.  




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


